SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

425
CA 14-01660
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


BRENDA C. HARRINGTON, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

MARY A. BRUNSON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


FORSYTH, HOWE, O’DWYER, KALB & MURPHY, P.C., ROCHESTER (SANFORD R.
SHAPIRO OF COUNSEL), FOR DEFENDANT-APPELLANT.

MORGENSTERN DEVOESICK, PLLC, PITTSFORD (ROBERT D. SCHULTZ OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered January 10, 2014. The order granted in
part and denied in part the motion of plaintiff for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court